Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 3, 5-7, 9, 11, 13-14, 16-17, 20-21 are allowed.
Claims 2, 4, 8, 10, 12, 15, 18, 19 are cancelled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with J. Galen Yuat 12/31/2020.
The application has been amended as follows:

1. (currently amended ) An electronic device for updating firmware in a target device over-the-air, the electronic device comprising:
	a processor;
a memory; 
a dispatching module configured to establish a communication link between the electronic device and the target device by:
	receiving a signal from the target device; 

a firmware over-the-air (FOTA) core configured to receive information corresponding to updated firmware via the established communication link, wherein the FOTA core is connected with the target device through a hardware interface and wherein the FOTA core uses the established communication link to establish a connection with a server, wherein the FOTA core is further configured to send a request to the server and to receive information corresponding to current firmware of the target device from the server subsequent to an identification of the target device.

9. (Currently Amended) A FOTA system comprising:
a processor; a memory; 
a first dispatching module configured to establish a communication link between the first dispatching module and a server; and a FOTA module comprising:
a second dispatching module configured to establish a communication link between the first dispatching module and the second dispatching module by:
 receiving a signal from the first dispatching module; and
establishing the communication link between the first dispatching module and the second dispatching module in response to the signal wherein the communication link is a virtual tunnel; and
a FOTA core configured to receive information corresponding to firmware via the established communication link between the first dispatching module and the second dispatching module, wherein the FOTA module is connected with the first dispatching module through a hardware interface and wherein the FOTA core uses the established communication link to establish a connection with the server, wherein the FOTA core is further configured to send a request to the server and to receive the information corresponding to the firmware from the server subsequent to an identification of the FOTA system.


PROPOSED EXAMINER AMENDMENTS TO CLAIMS


REASONS FOR ALLAOWACE
The following is the examiner’s statement of reason for allowance:
The Independent claims 1, 9, 17, 21 among other things teach a method for updating FOTA, the method comprising: identifying a device; establishing a communication link between a FOTA module and the device wherein the communication link between the FOTA module and the device is established subsequent to the identification of the device, wherein the communication link is a virtual tunnel; connecting the FOTA module with the device through a hardware interface; sending a request to a server; and receiving, by the FOTA module, information corresponding to firmware by the established communication link from the server, wherein the information corresponding to the firmware further includes a delta package, wherein the FOTA module is connected with the device through a hardware interface and wherein the FOTA module uses the established communication link to establish a connection with a server. 
The Prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449